DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the material of claim 1; the layer of claim 15; the devices of claims 17, 22, 23 and 24.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Hoshi (US 2009/0321723) teaches a polymer material represented by Formula 30 (pages 12-13):

    PNG
    media_image1.png
    590
    969
    media_image1.png
    Greyscale

Formula 30 reads on applicants’ Formula 1 wherein AR is a tolyl group; X is an oxygen atom; n = 1; Z is an oxetane group. The number-average molecular weight of the polymer or oligomer is at least 1,000 and no more than 100,000 (paragraph 30).

	Hoshi fails to teach, suggest or offer guidance that would render obvious to have selected the specific grade of polymer as required by the above independent claims.
Claims 1-3, 5, 7and 9-25 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786